Case 19-20529-JNP   Doc 58   Filed 12/28/20 Entered 12/28/20 15:44:55       Desc Main
                             Document     Page 1 of 2




                                                       Order Filed on December 28, 2020
                                                       by Clerk
                                                       U.S. Bankruptcy Court
                                                       District of New Jersey




 DATED: December 28, 2020
Case 19-20529-JNP   Doc 58   Filed 12/28/20 Entered 12/28/20 15:44:55   Desc Main
                             Document     Page 2 of 2
